Citation Nr: 1130634	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to November 1998.  He also had an additional two years and nine months of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The reopened claim of entitlement to service connection for a left wrist disorder and the claim for entitlement to an initial disability rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left wrist disorder was initially denied by the RO in June 1999.  

2.  The Veteran sought to reopen his service connection claim for a left wrist disorder in August 2006, but the RO denied the claim in May 2007 on the basis that he failed to submit new and material evidence in support of his claim.

3.  The additional evidence presented since the June 1999 rating decision raises a reasonable possibility of substantiating the claim for service connection for a left wrist disorder.






CONCLUSION OF LAW

The additional evidence received since the June 1999 RO decision is new and material; thus, the requirements to reopen the Veteran's claim of entitlement to service connection for a left wrist disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for PTSD, this claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to the matter of whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability, in claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran was sent a letter in February 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  In connection with his claim for an increased disability rating for his service-connected PTSD, the Veteran was afforded the opportunity to present for a VA examination in September 2008; however, he failed to report.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

For petitions to reopen a claim based on new and material evidence, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

If the Board finds that new and material evidence has not been submitted, then the analysis must end, as further analysis is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380, 1383-4.  If, however, there is new and material evidence, then VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108. 

The Veteran's original claim for a left wrist disorder was initially denied by means of a June 1999 rating decision.  At that time, the Veteran's service treatment as well as an April 1999 VA examination report were of record.  A review of the service treatment records demonstrates complaints of left wrist pain while doing pull ups in October 1997.  Physical examination revealed crepitus and the Veteran was diagnosed as having a left ulnar tendon/muscle strain.  Post-service, upon VA examination in April 1999, physical examination of the left wrist was unremarkable and radiographic reports did not reveal any abnormality. 

In June 1999, the RO held that service connection for left wrist pain was not warranted.  The RO noted that there was no post-service medical evidence of a permanent residual or chronic disability related to service.  The Veteran was notified of this decision and did not appeal in a timely manner.  The June 1999 decision is final based upon the evidence then of record. 38 U.S.C.A. § 7105.

The Veteran sought to reopen the current service connection claim in August 2006.  The RO denied the claim by way of a May 2007 rating decision on the basis that no new and material evidence had been submitted.  Specifically, the RO stated that the additional VA outpatient notes associated with the record were new, but they did not relate to an unestablished fact necessary to substantiate the claim.  The Veteran timely perfected this appeal. 

The RO's June 1999 denial of the Veteran's claim is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in the RO's June 1999 decision, new and material evidence would consist of competent evidence indicating the Veteran's bipolar disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

New and material evidence is necessary to reopen the claim.  The evidence received subsequent to the June 1999 decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the RO's actions, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

During the years since the RO's June 1999 denial of his claim for service connection for a left wrist disorder, additional VA outpatient records have been associated with the claims file.  The additional evidence of records demonstrates complaints of bilateral wrist pain and a long history of polyarthralgias.  The Board finds that this newly submitted evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  The Veteran provided information that has never been provided or contemplated and directly relates to whether the Veteran has a chronic left wrist disorder, which was the main reason his claim was denied by the RO in June 1999.

For these reasons the Veteran's claim for service connection for a left wrist disorder is reopened.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a left wrist disorder is reopened, and to this extent the Veteran's appeal is granted.


REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claims for service connection for a left wrist disorder and entitlement to an initial disability rating in excess of 10 percent for PTSD. 

With regards to the Veteran's claim for service connection for a left wrist disorder, a review of the service treatment records demonstrates one complaint regarding the Veteran's left wrist.  Currently, the Veteran alleges that he experiencing a chronic left wrist disorder related to his in-service complaint of left wrist pain.  As the Veteran contends he has a current chronic left wrist disorder that had its onset during his period of active service, the Board finds that a VA examination with a nexus opinion would be helpful in the adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for PTSD, the Board notes that treatment records have not been obtained since almost three years ago, and the case should be remanded for that purpose.  The Board also notes that the Veteran failed to report for VA psychiatric examination scheduled in September 2008.  As the case must be remanded to obtain records, the Board will afford the Veteran an additional opportunity to present for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has seen for a left wrist disorder and PTSD.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record, to include VA medical records dated since December 2008.  If any such records cannot be located, this must be indicated in the record and communicated to the Veteran.

2.  Schedule the Veteran for a VA orthopedic/joints examination by a physician with appropriate expertise to determine the nature and etiology of any currently present left wrist disorder.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should express whether any current left wrist disorder is at least as likely as not etiologically related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of the foregoing, schedule the Veteran for a VA PTSD examination with a psychiatrist to determine the current effects and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review.

(a) All appropriate tests and studies should be conducted and all clinical findings should be reported in detail.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail to describe the extent of the Veteran's occupational and social impairment due to PTSD.

(b) The examiner should provide a multi-axial assessment pursuant to DSM-IV, including assignment of a GAF score related to the Veteran's PTSD symptomatology, and an explanation of what the assigned GAF score represents.

(c) The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


